FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 22, 2022

                                     No. 04-22-00374-CV

          IN THE INTEREST OF C.E.R., T.J.S., M.I.S., AND J.L.L. JR., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00131
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       On June 2, 2022, we issued an order noting that the clerk’s record did not contain a final
order or judgment. We therefore ordered appellant to show cause in writing why this appeal
should not be dismissed for lack of jurisdiction. On July 21, 2022, the district clerk filed a
supplemental clerk’s record containing a final judgment, and appellant filed a response that
complied with our June 7 order. Accordingly, we retain this appeal on our docket.

      Our records show that the appellate record is now complete. Appellant’s brief is due by
August 10, 2022. See TEX. R. APP. P. 38.6.


       It is so ORDERED on July 22, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT